
	
		II
		Calendar No. 359
		110th CONGRESS
		1st Session
		S. 1728
		[Report No. 110–161]
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 28, 2007
			Mr. Akaka introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 17, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To amend the National Parks and Recreation
		  Act of 1978 to reauthorize the Na Hoa Pili O Kaloko-Honokohau Advisory
		  Commission.
	
	
		1.Short titleThis Act may be cited as the
			 Na Hoa Pili O Kaloko-Honokohau
			 Advisory Commission Reauthorization Act of 2007.
		2.Na Hoa Pili O Kaloko-Honokohau advisory
			 commissionSection 505(f)(7)
			 of the National Parks and Recreation Act of 1978 (16 U.S.C. 396d(f)(7)) is
			 amended by striking ten years after the date of enactment of the Na Hoa
			 Pili Kaloko-Honokohau Re-establishment Act of 1996 and inserting
			 on Decmber 31, 2017.
		
	
		September 17, 2007
		 Reported without amendment
	
